May 3, 2012 MEMORANDUM To:Investors and Friends of the AFL-CIO HIT From:Steve Coyle, CEO Subject:Special Report on HIT’s Construction Jobs Initiative With the strong support of our investors and especially the grassroots of the Labor Movement, the AFL-CIO Housing Investment Trust has created more than 12,500 union construction jobs through our Construction Jobs Initiative, and we are on track to reach the goal of 15,000 union construction jobs by year-end 2012. The Construction Jobs Initiative was championed by our dear friend and Board member Mark Ayers, the late President of the Building and Construction Trades Department, AFL-CIO.President Ayers challenged the HIT and all union-friendly funds to step-up and create jobs during the worst economic times since the Great Depression.HIT’s response was establishing the Construction Jobs Initiative.Since the inception of this initiative the HIT has invested more than $1 billion of its capital to finance 42 construction projects in 23 cities – projects that also provide an important economic stimulus to local communities. A strong investment pipeline should enable the HIT to surpass its target of creating 15,000 union construction jobs by the end of this year. The investments made under the Construction Jobs Initiative have been sound additions to the portfolio and have contributed to the HIT’s ability to outperform its benchmark and deliver competitive returns to our investors, which is our primary objective. As the enclosed report notes, in 2011 the HIT had a one-year gross and net return of 8.34% and 7.86%, respectively. The response to the Construction Jobs Initiative has been strong from Taft-Hartley and public funds around the country, with 30 new building trades investors since 2009.At a time when construction unemployment remains painfully high, we ask you to join us in supporting the Construction Jobs Initiative to put even more union members back to work by investing in the AFL-CIO Housing Investment Trust.
